Name: Commission Regulation (EC) No 178/94 of 28 January 1994 amending Regulation (EEC) No 3503/91 on the issuing of a standard invitation to tender for the resale on the Community internal market of approximately 11 300 tonnes of rice held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 24/34 Official Journal of the European Communities 29 . 1 . 94 COMMISSION REGULATION (EC) No 178/94 of 28 January 1994 amending Regulation (EEC) No 3503/91 on the issuing of a standard invitation to tender for the resale on the Community internal market of approximately 11 300 tonnes of rice held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (1), as last amended by Regulation (EEC) No 1 544/93 (2), and in particular Article 5 (3) thereof, Whereas Article 3 of Commission Regulation (EEC) No 3503/91 of 2 December 1991 (3), as amended by Regula ­ tion (EEC) No 1 191 /92 (4) lays down that the rice sold by tendering procedure must be used as animal feed by 31 May 1992 at the latest ; whereas, given the dates on which the specific invitations to tender took place, the times ­ cales objectively required to use the product in animal feed were not realistic and led therefore to the application of disproportionate penalties ; whereas Article 3 of the aforementioned Regulation should accordingly be amended ; whereas it should also be stipulated that the intervention agency must carry out all the necessary checks to verify the end use of the product ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3503/91 is hereby amended as follows : 1 . Article 3 (1 ) is replaced by the following : * 1 . Tenderers shall undertake to use as animal feed within 18 months at the latest of the date on which they were awarded the tender, any products that they are awarded unless they are prevented from so doing by force majeure.' 2. In Article 4 :  in paragraph 1 the last sentence is deleted,  paragraph 2 is amended as follows : '2. The security shall be released only if the intervention agency has carried out all the neces ­ sary checks to verify that the product has reached its intended destination and has been used in accordance with Article 1 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 154, 25. 6. 1993, p. 5. (3) OJ No L 331 , 3 . 12. 1991 , p. 7. (4) OJ No L 124, 9 . 5. 1992, p. 7.